                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


TERESA ANN THOMPSON,                                4:19-CV-04023-KES
INDIVIDUALLY AND AS SPECIAL
ADMINISTER OF THE ESTATE OF
WINFIELD THOMPSON, SR.,
DECEASED; MELISSA PROCHNOW, AS                ORDER GRANTING MOTION TO
SPECIAL                                               DISMISS
ADMINISTRATOR(S)/PERSONAL
REPRESENTATIVE(S) OF THE ESTATE
OF NICHOLAS HELGESON; AND
JAMIE HELGESON, AS SPECIAL
ADMINISTRATOR(S)/PERSONAL
REPRESENTATIVE(S) OF THE ESTATE
OF NICHOLAS HELGESON;

                   Plaintiffs,


       vs.

WILLIAM HARRIE, THE NILLES LAW
FIRM, NODAK INSURANCE COMPANY,
NODAK MUTUAL GROUP, INC., A
MUTUAL HOLDING COMPANY; AND
N.I. HOLDINGS, INC., AN
INTERMEDIATE STOCKHOLDING
COMPANY;

                   Defendants.


      Plaintiffs Teresa Ann Thompson, individually and as special administer

of the estate of Winfield Thompson, Sr., deceased, the estate of Winfield

Thompson, and Melissa Prochnow and Jamie Helgeson, as special

administrator(s)/personal representative(s) of the estate of Nicholas Helgeson,
filed a complaint in state court alleging legal malpractice, fraud and deceit, civil

conspiracy, barratry/abuse of process, breach of contract, breach of duty of

good faith and fair dealing, bad faith, breach of fiduciary duty, and claims for

attorney fees, exemplary damages, and punitive damages against defendants

William Harrie, the Nilles Law Firm (collectively “the lawyer defendants”),

Nodak Insurance Company, Nodak Mutual Group, Inc., and N.I. Holdings, Inc.

(collectively “Nodak”). Docket 1-2. Defendants removed the case to this court.

Docket 1. The lawyer defendants move to dismiss all claims asserted against

them by plaintiffs under Fed. R. Civ. P. 12(b)(6). Docket 5. 1 The lawyer

defendants also move the court to take judicial notice of the entire court file in

Thompson v. Harrie, 4:18-cv-04022-KES. Docket 7. Both Nodak and plaintiffs

oppose the lawyer defendants’ motion to dismiss. Dockets 18, 19. For the

reasons that follow, the court grants the lawyer defendants’ motion to dismiss.

                                 BACKGROUND

      The facts alleged in the complaint, accepted as true, are as follows:

      Winfield Thompson passed away as a result of injuries sustained in a

2009 motor vehicle accident with Nicholas Helgeson in South Dakota. In 2012,

Teresa Thompson, daughter of Winfield Thompson, brought a wrongful death

action in South Dakota against Helgeson, a resident of North Dakota. At the

time of the motor vehicle accident, Helgeson (now deceased) was an insured

under Nodak’s automobile insurance policy. Nodak hired the lawyer



1 Nodak also filed crossclaims against the lawyer defendants, but such
crossclaims are not subject to a motion to dismiss.
                                         2
defendants, located in Fargo, North Dakota, to defend Helgeson in the wrongful

death action brought by Teresa Thompson. In 2014, Teresa Thompson’s

attorney sent a letter to Harrie, which included a settlement demand to

Winfield Thompson’s estate for the policy limit of $100,000. There was no

response from Harrie, the Nilles Law Firm, Nodak, or Helgeson.

      Harrie filed pleadings on behalf of Helgeson and appeared as counsel for

Helgeson at a deposition and in two court hearings. Harrie was and is licensed

to practice law in North Dakota, but he was not licensed to practice law in

South Dakota and was not admitted pro hac vice to practice in South Dakota

for the wrongful death action. As a result, the state court entered a default

judgment against Helgeson. At a trial on damages, a jury awarded $127,000 to

Winfield Thompson’s estate, and a judgment was entered in favor of

Thompson’s estate and against Helgeson’s estate.

      Plaintiffs Teresa Thompson, individually and as special administer of the

estate of Winfield Thompson, and the estate of Winfield Thompson brought four

causes of action against the lawyer defendants and Nodak in Thompson v.

Harrie, 4:18-cv-04022-KES: unauthorized practice of law, fraud and deceit,

civil conspiracy, and barratry/abuse of process. This court granted the lawyer

defendants’ motion to dismiss all counts and Nodak’s motion to dismiss all

counts. See id., Dockets 21, 22.

      The Thompson plaintiffs subsequently entered into an agreement with

the Helgeson estate. Thompson’s estate agreed not to execute on its judgment

against Helgeson’s estate in exchange for an assignment of the Helgeson

                                        3
estate’s potential claims against the lawyer defendants and Nodak. The parties

entered into a written agreement formalizing the assignment on December 26,

2018. Melissa Prochnow and Jamie Helgeson, special administrators of the

Helgeson estate, and the Helgeson estate are now listed as plaintiffs in this

lawsuit. Other than the assignment of claims against the lawyer defendants

and Nodak, plaintiffs’ current lawsuit alleges the same underlying facts as the

previous lawsuit and brings the same claims, with a few additional claims

against Nodak.

                                LEGAL STANDARD

      A court may dismiss a complaint for “failure to state a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Id.

      The court determines plausibility by considering the materials in the

pleadings and exhibits attached to the complaint, by drawing on experience

and common sense, and by viewing the plaintiff’s claim as a whole. Whitney v.

Guys, Inc., 700 F.3d 1118, 1128 (8th Cir. 2012). Inferences are construed in

                                          4
favor of the non-moving party. Id. at 1129 (citing Braden v. Wal-Mart Stores,

Inc., 588 F.3d 585, 595 (8th Cir. 2009)). The court may also “consider ‘those

materials that are necessarily embraced by the pleadings.’ ” Hughes v. City of

Cedar Rapids, 840 F.3d 987, 998 (8th Cir. 2016) (quoting Schriener v. Quicken

Loans, Inc., 774 F.3d 442, 444 (8th Cir. 2014)). “Those materials include

‘documents whose contents are alleged in a complaint and whose authenticity

no party questions, but which are not physically attached to the pleadings.’ ”

Id. (quoting Kushner v. Beverly Enters., Inc., 317 F.3d 820, 831 (8th Cir. 2003)).

Materials that are part of the public record may also be considered in ruling on

a motion to dismiss under Rule 12(b)(6). Porous Media Corp. v. Pall Corp., 186

F.3d 1077, 1079 (8th Cir. 1999).

                                   DISCUSSION

      The lawyer defendants contend that only two claims in plaintiffs’

complaint are asserted against the lawyer defendants: legal malpractice in

count 1 and punitive damages in count 5. Docket 6 at 8. In response, plaintiffs

do not appear to object to this contention. See Docket 19. Thus, the court will

only address these two claims.

I.    Legal Malpractice

      Under South Dakota law, a claim for legal malpractice requires four

elements: (1) an attorney-client relationship that creates a duty, (2) the

attorney breached that duty, (3) the attorney’s breach proximately caused an

injury to the client, and (4) the client sustained damages. Hamilton v. Sommers,

855 N.W.2d 855, 862 (S.D. 2014). In the previous lawsuit, this court

                                        5
determined that the Thompson plaintiffs failed to state a claim against the

lawyer defendants for legal malpractice because the lawyer defendants, as

counsel for Helgeson in the underlying litigation with Thompson, did not have

an attorney-client relationship with the Thompson plaintiffs. See Thompson v.

Harrie, 4:18-cv-04022-KES, Docket 21 at 7. Thus, the lawyer defendants did

not owe a duty to the Thompson plaintiffs. Id.

      Now Helgeson’s estate has assigned any claim it has against Harrie, the

Nilles Law Firm, and Nodak to the Thompson plaintiffs. The lawyer defendants

argue that plaintiffs fail to state a claim upon which relief can be granted

because, as a matter of law, a legal malpractice claim is not assignable. Docket

6 at 8. The lawyer defendants acknowledge that the South Dakota Supreme

Court has not explicitly held that legal malpractice claims are not assignable.

Id. at 10. But, they argue, there are strong public policy reasons that

numerous other jurisdictions have recognized in concluding such claims

cannot be assigned. Id. In response, plaintiffs contend that under a case by

case approach, sometimes assignment of a legal malpractice claim is

acceptable. Docket 19 at 3-6. Nodak argues that dismissing plaintiffs’ claims

against the lawyer defendants is premature at this stage. Docket 18 at 6.

      The majority of courts have concluded that the assignment of a legal

malpractice claim is against public policy for numerous reasons. 2 Some courts



2For a detailed discussion of the public policy considerations related to
assignment of legal malpractice claims and a survey of numerous jurisdictions’
analysis on the issue, see Gurski v. Rosenblum & Filan, LLC, 885 A.2d 163,
167-75 (Conn. 2005).
                                        6
cite to the unique and personal relationship between an attorney and client

involving a duty of confidentiality or note that assignment is incompatible with

an attorney’s fiduciary duty of loyalty to the client. See Wagener v. McDonald,

509 N.W.2d 188, 191 (Minn. Ct. App. 1993) (“We believe the assignment of

legal malpractice claims is against Minnesota’s public policy” in part because it

is “incompatible with the attorney’s duty to act loyally towards the client” and

“incompatible with the attorney’s duty to maintain confidentiality.”). Others

state that assignment would encourage commercialization of legal malpractice

claims and increase the number of unwarranted malpractice actions. See

Zuniga v. Groce, Locke & Hebdon, 878 S.W.2d 313, 316 (Tex. App. 1994) (“Most

of the authorities disallowing assignment have reasoned that to allow

assignability would make possible the commercial marketing of legal

malpractice causes of action by strangers, which would demean the legal

profession.”). And some have cited to the risk of collusion between an assignor

and assignee so the plaintiff in the underlying litigation could collect on his or

her judgment. See Coffey v. Jefferson Cty. Bd. of Educ., 756 S.W.2d 155, 157

(Ky. Ct. App. 1988) (noting that the assignment agreement appeared “so

collusive that [it] should be held to be against public policy.”).

      The minority view rejects an automatic bar on legal malpractice

assignments, but instead favors a case-by-case determination on whether the

cause of action may be assigned. See Thurston v. Continental Cas. Co., 567

A.2d 922, 923 (Me. 1989) (concluding that the reasoning of other jurisdictions

that “flatly prohibit” assignment of any legal malpractice claim is not

                                          7
persuasive). Other jurisdictions have specifically concluded that, while not

adopting a per se bar on assignability, assigning a legal malpractice claim to

the adverse party in the underlying litigation is prohibited. See Kommavongsa

v. Haskell, 67 P.3d 1068, 1078 (Wash. 2003) (reasoning that while some public

policy concerns cited by other courts “may be overstated,” the public policy

concerns in the context of assignment to an adversary are “legitimate and

persuasive.”); Freeman v. Basso, 128 S.W.3d 138, 142 (Mo. Ct. App. 2004)

(holding that public policy bars assignment of a legal malpractice claim to an

adversary in the underlying litigation because “the parties attempting to bring

a claim for legal malpractice are the very parties who benefited from that

malpractice (assuming that it occurred) during a previous stage of this

litigation.”).

       The South Dakota Supreme Court has not explicitly addressed whether a

legal malpractice claim is assignable at all, or whether the claim can be

assigned to the adverse party in the underlying litigation that gave rise to the

alleged malpractice. Because the South Dakota Supreme Court has not

addressed the issue, this court must place itself in the South Dakota Supreme

Court’s position and attempt to predict how the Court would likely resolve the

matter. See Raines v. Safeco Ins. Co. of Am., 637 F.3d 872, 875 (8th Cir. 2011)

(“Absent controlling [state supreme court] authority, a federal court sitting in

diversity must attempt to predict what that court would decide if it were to

address the issue.”). In making this prediction, a federal court “may consider

‘relevant state precedent, analogous decisions, considered dicta, . . . and any

                                        8
other reliable data.’ ” Id. (quoting Lindsay Mfg. Co. v. Hartford Accident &

Indem. Co., 118 F.3d 1263, 1268 (8th Cir. 1997)).

      The court begins with SDCL § 43-42-2, which provides that “[a] thing in

action arising out of the violation of a right of property or out of an obligation

may be transferred by the owner.” SDCL § 43-42-1 defines a thing in action as

“a right to recover money or other personal property by a judicial proceeding.”

The first case the court considers is Kobbeman v. Oleson, 574 N.W.2d 633 (S.D.

1998). In Kobbeman, the plaintiff was injured in a car accident and collected

the policy limits from the tortfeasor’s insurance company. Id. at 634. To recover

additional damages, he received an assignment of the tortfeasor’s cause of

action against his insurance agents, and in exchange, the plaintiff agreed not

to execute on any judgment he might obtain against the tortfeasor. Id. The

plaintiff then sued the tortfeasor’s insurance agents for failure to obtain a

requested umbrella insurance policy. Id. at 634-35. In this insurance

malpractice action, the South Dakota Supreme Court upheld the “assignments

of a cause of action in exchange for a covenant not to execute in instances of

failure to procure requested insurance” as a “tenable method” to transfer a

cause of action but held that the assignment became ineffective when the

statute of limitations expired. Id. at 636, 641.

      Despite the holding in Kobbeman, the court predicts that here, based on

other previous decisions, the South Dakota Supreme Court would prohibit

assignment of a legal malpractice case to the adversary of the underlying

litigation. First, “South Dakota recognizes the common-law prohibition on the

                                         9
assignment of personal injury claims.” A. Unruh Chiropractic Clinic v. De Smet

Ins. Co. of South Dakota, 782 N.W.2d 367, 370 (S.D. 2010). This is somewhat

driven by the desire to prevent “maintenance and champerty, i.e., profiteering

and speculating in litigation, ‘which would disturb the peace of society, lead to

corrupt practices, and prevent the remedial process of law.’ ” Id. (quoting

McKellips v. Mackintosh, 475 N.W.2d 926, 928 (S.D. 1991)). The Court, pointing

to a public policy concern, noted that “maintenance, champerty, and the

concerns underlying those doctrines continue to prohibit the assignment of

litigation claims.” Id.

      The Court in Unruh Chiropractic also addressed the split of authority

among jurisdictions on whether the prohibition on assignment of personal

injury claims likewise prohibits the assignment of proceeds of a claim. Id. at

370-71. Examining the difference between legal and equitable assignments, the

Court explained:

      The assignment of a personal injury claim is a legal assignment that
      involves the transfer of a present right which divests the assignor of
      all control over that which is assigned. On the other hand, one can
      only obtain an equitable assignment of a prospective settlement or
      judgment arising from a claim because it is an assignment . . . of a
      future right, such as money to be acquired in the future.

Id. at 372 (internal quotations and alterations omitted).

      Thus, “legal assignments of claims directly implicate maintenance and

champerty[,]” due to the assignor’s transfer of control to the assignee. Id. But,

the Court noted, other courts that enforce equitable assignments work around

public policy concerns such as maintenance and champerty because the



                                        10
“equitable assignor retain[s] exclusive control over his lawsuit and any

settlement thereof.” Id. (alteration in original) (internal quotation omitted).

          While the South Dakota Supreme Court recognized the distinction

between legal and equitable assignments, it also recognized that “equitable

assignments violating public policy may not be enforced.” Id. It further noted

that although “public policy strongly favors freedom to contract,” there are

times when other public policy considerations or the general welfare of the

public will outweigh one’s freedom to contract. Id. at 372-73. The Court

ultimately concluded that the assignment of proceeds to a personal injury

claim was prohibited, stating “we leave it to the Legislature to balance the

competing public policies and authorize assignments of proceeds should it

determine that the opposing policy concerns no longer prohibit such

assignments.” Id. at 374.

          The Court’s careful analysis in Unruh Chiropractic shows that personal

injury claims cannot be assigned, proceeds of personal injury claims cannot be

assigned, and equitable claims that violate public policy cannot be assigned.

This leaves little room for the assignment of claims, other than the insurance

malpractice claim addressed in Kobbeman, under South Dakota law. It also

shows how the South Dakota Supreme Court recognizes the importance of

public policy considerations in determining whether an assignment is allowed

at all.

          In that vein, the South Dakota Supreme Court likewise endorses public

policy considerations in the area of legal malpractice actions. For instance, in

                                          11
Chem-Age Indus., Inc. v. Glover, 652 N.W.2d 756, 769 (S.D. 2002), the South

Dakota Supreme Court discussed how a legal malpractice claim requires a

plaintiff to show that an attorney-client relationship existed between the lawyer

and the plaintiff because “South Dakota has long subscribed to the strict

privity rule in attorney malpractice cases.” Id. The Court then noted that the

strict rule of privity has not been relaxed in legal malpractice cases (like it has

in other jurisdictions) in part because the rule “preserves an attorney’s duty of

loyalty to and effective advocacy for the client.” Id. (citation omitted). And

“[b]ecause trust and confidence between attorney and client are essential, the

relationship requires greater protection from third-party claims than do

nonconfidential relationships.” Id. at 770.

      Kobbeman indeed permitted the assignment of an insurance malpractice

action, but it did not discuss any public policy considerations that may guide

this court on a determination regarding assignment of legal malpractice

actions. Kobbeman, 574 N.W.3d at 635-37. In legal malpractice actions, the

South Dakota Supreme Court still prioritizes considerations such as the duty

of loyalty, confidentiality, and the essential element of trust between lawyer

and client—a relationship requiring “greater protection” than “nonconfidential

relationships.” Chem-Age Indus., 652 N.W.2d at 769-70. These reasons—the

duties pertaining specifically to the legal profession—are commonly cited by

other courts as a reason why the assignment of a legal malpractice claim is

against public policy. See Wagener, 509 N.W.2d at 190-92.




                                         12
      Thus, the South Dakota Supreme Court has (1) limited assignments in

general in South Dakota, see Unruh Chiropractic, 782 N.W.2d at 370-74, and

(2) relied upon the duties of loyalty and confidentiality as a matter of public

policy to protect lawyers from “limitless” litigation, see Chem-Age Indus., 652

N.W.2d at 769-70. Given these previous decisions, the court predicts that the

South Dakota Supreme Court would follow the majority rule in concluding that

a legal malpractice action cannot be assigned to the adversary in the

underlying litigation. As such, the lawyer defendants’ motion to dismiss for

failure to state a claim is granted.

II.   Punitive Damages

      Punitive damages are a form of relief and not a “claim” that is subject to

a Rule 12(b)(6) motion to dismiss. Benedetto v. Delta Air Lines, Inc., 917 F.

Supp. 2d 976, 984 (D.S.D. 2013) (citing Sec. Nat’l Bank of Sioux City v. Abbott

Labs., 2012 WL 327863, at *21 (N.D. Iowa Feb. 1, 2012)). “[S]o long as there

are surviving claims,” punitive damages “are not subject to a motion to

dismiss.” Sec. Nat’l Bank of Sioux City, 2012 WL 327863, at *21; see also

Hoaas v. Griffiths, 714 N.W.2d 61, 67 (S.D. 2006) (stating that the South

Dakota Supreme Court has “consistently held that punitive damages are not

allowed absent an award for compensatory damages.” (quotation omitted)).

Because plaintiffs’ complaint is not being dismissed in its entirety and no party

is being dismissed, the court will not address the issue of punitive damages at

this time.

                                  CONCLUSION

                                        13
      Given the South Dakota Supreme Court’s previous decisions, the court

predicts that the South Dakota Supreme Court would find the assignment of a

legal malpractice claim to the adversary in the underlying litigation to be

prohibited as a matter of public policy. Thus, it is

      ORDERED that the lawyer defendants’ motion to dismiss (Docket 5) is

granted.

      IT IS FURTHER ORDERED that the lawyer defendants’ motion to take

judicial notice (Docket 7) is granted.

      Dated August 1, 2019.

                                         BY THE COURT:


                                         /s/ Karen E. Schreier
                                         KAREN E. SCHREIER
                                         UNITED STATES DISTRICT JUDGE




                                          14
